Citation Nr: 1003888	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-35 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for left knee degenerative 
joint disease with medial meniscal tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1968 to 
November 1970.  He also had service as a member of the United 
States Marine Corps Reserve.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO denied the 
Veteran's claim for service connection for left knee 
degenerative joint disease with medial meniscal tear.  In 
April 2009, the Board remanded the matter for further 
evidentiary development and adjudication.  The RO in 
Huntington, West Virginia, re-adjudicated the claim via the 
issuance of a supplemental statement of the case (SSOC) in 
October 2009.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2008.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.


FINDING OF FACT

A chronic disability of the left knee, including degenerative 
joint disease with medial meniscal tear, is not shown to be 
related to military service or an event of service origin; 
arthritis was not manifested within a year of separation from 
active military service.


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through July 2006, October 2006, and 
December 2006 notice letters, the Veteran received notice of 
the information and evidence needed to substantiate his 
claim.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the July 2006, October 2006, and 
December 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned July 2006, 
October 2006, and December 2006 notice letters.  The Veteran 
was further provided notice regarding an award of an 
effective date and rating criteria via the July 2006, October 
2006, and December 2006 letters.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records as well 
as records of his ongoing post-service treatment with private 
treatment providers have been associated with the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  In addition, the Veteran was 
provided VA medical examination in July 2009; report of that 
examination is of record.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the Veteran's 
private treatment records and the statements of the Veteran, 
and provides a complete rationale for the opinion stated, 
relying on and citing to the records reviewed.  Neither the 
Veteran nor his representative has otherwise alleged that 
there are any outstanding medical records probative of his 
claim that need to be obtained.  Additionally, the Veteran 
and his representative have both submitted written argument, 
and the Veteran has testified before the undersigned Veterans 
Law Judge.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The Veteran contends that he has a left knee disability due 
to an injury he sustained to the left knee during his active 
service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247 (1999).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service. 38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2009).

Relevant medical evidence of record consists of the Veteran's 
service treatment records and a VA medical examination 
performed in July 2009, as well as records of post-service 
treatment the Veteran has received from private treatment 
providers.  Review of the Veteran's service treatment records 
reflects that, with the exception of a scar on the Veteran's 
left knee, his musculoskeletal system and lower extremities 
were found to be normal bilaterally at the time of his 
entrance into active duty.  There is no indication in the 
record that the Veteran received treatment for his claimed 
injury-due to a slip and fall while running up a hill.  The 
Veteran was found to have no problems with his knees at the 
time of his discharge from active duty in November 1970.  
Subsequent reports of medical examination conducted during 
the Veteran's service in the United States Marine Corps 
Reserve, conducted in January 1973, December 1975, March 
1979, October 1981, February 1985, December 1988, and 
November 1992 all found the Veteran to have no abnormalities 
of the musculoskeletal system or lower extremities.  
Similarly, the Veteran responded "No" when asked if he 
experienced a "trick" or locked knee or swollen or painful 
joints on reports of medical history conducted on occasions 
from January 1973 to September 1994.  The Veteran responded 
"Yes" when asked if he had swollen or painful joints at a 
November 1992 examination; the note from his examining 
physician indicates that the Veteran complained only of a 
sore right knee cap due to "golf overuse syndrome."  

Records from the Veteran's post-service private treatment 
reflect that he was seen in February 2005 for complaints of 
left knee pain; records from that treatment visit indicate an 
injury date of December 15, 2003.  Although the Veteran 
reported having injured his knee in service, the treatment 
report reflects that he was "uncertain of the extent" of 
any in-service injury and complained of pain in his knee only 
since the December 2003 incident.  He was again seen in 
August 2005, at which time magnetic resonance imaging (MRI) 
study was conducted; the diagnosis was degenerative changes 
with medial meniscus tear of the left knee.  Records of a 
treatment visit in January 2006 indicate that the Veteran 
reported a history of knee pain "which increased only after 
his injury while at work."  Report of that visit suggests 
that the medial meniscal tear with which the Veteran had been 
diagnosed was a result of the December 2003 injury; his 
treatment provider stated at that visit that the Veteran's 
"recent industrial injury has increased his pain."  Further 
treatment in April 2006 reflects that the Veteran reported 
being unsure how he "specifically" injured his knee at 
work.  

The Veteran was provided with VA medical examination in July 
2009.  Report of that examination reflects that the examiner 
reviewed the Veteran's claims file and medical records and 
elicited a history from the Veteran in addition to conducting 
a physical examination.  The Veteran reported that he had 
injured his knee in a 1969 in-service fall and again in 
approximately 2005 in an at-work incident.  The examiner 
noted that the Veteran's service treatment records are silent 
as to any complaints of or treatment for knee problems.  She 
further noted that the Veteran's records documented a work-
related injury to the left knee in December 2003, with an MRI 
diagnosis in August 2005 of degenerative joint disease with 
medial meniscal tear.  The Veteran complained of pain in the 
knee, especially on extended standing or walking.  Physical 
examination revealed a slight limp as well as crepitus and 
tenderness of the knee.  The examiner diagnosed the Veteran 
with a medial meniscal tear of the left knee and degenerative 
disease of the knee.  She opined that the Veteran's meniscal 
tear and the current degenerative joint disease of the left 
knee were less likely than not related to his time in 
service, reasoning that "there is absolutely nothing in the 
service medical records or the reserve records regarding the 
left knee."  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in April 2008.  At 
that hearing, the Veteran contended that he fell while 
running up a slope carrying equipment on his back and heard a 
"popping" sound, at which time he developed pain in his 
left knee.  The Veteran further testified that he reported 
the injury to a corpsman, who noted some swelling but told 
the Veteran to wait and see if the pain and swelling lessened 
before seeking further treatment.  He stated that he had not 
seen many doctors to address the ongoing pain in his left 
knee but that it had continued to bother him from the time he 
left service to the present.  The Veteran further stated that 
he had first sought treatment for the knee in approximately 
2002.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board notes in particular that the 
Veteran's claimed 1969 in-service injury, on which the 
Veteran blames his current left knee disability, was not 
noted in his service treatment records.  The Veteran did not 
receive any documented treatment at the time for his claimed 
knee injury, and subsequent treatment records and 
examinations reflect no residuals of any left knee injury.  
In fact, the Veteran was not seen for complaints of pain or 
other problems with the knee at any time during service.  
Further, subsequently prepared reports of medical examination 
and history were negative as to any problems with the knee; 
the Veteran specifically responded "No" when asked if he 
had problems with his left knee on multiple occasions 
following the claimed injury.  That any in-service injury 
resolved without residuals is supported by the fact that the 
Veteran did not seek treatment for any problems with the knee 
until more than 20 years after his separation from service, 
after a work injury to the knee in December 2003.  The July 
2009 VA examiner's opinion supports the conclusion that any 
left knee injury the Veteran may have sustained in service 
was transitory and did not cause chronic disease.  
Additionally, arthritis was not shown within a year of the 
Veteran's separation from active military service.  38 C.F.R. 
§§ 3.307, 3.309.

The Board concedes that the Veteran's current treatment 
records and VA examination confirm a current left knee 
disability, but concludes that there is no competent medical 
evidence relating that disorder to service.  Even accepting 
the Veteran's complaints of an in-service knee injury in 
1969, the Board notes that no complaints or findings of 
chronic knee disability were noted at the time of the 
Veteran's separation in November 1970.  Records of the 
Veteran's post-service treatment reflect further that he did 
not seek treatment for or reference any knee problems for 
more than 20 years following his separation from service.  
When examined for separation from service, the Veteran was 
found to have a normal musculoskeletal system, and no 
problems with his joints were noted.  Similarly, the examiner 
found all the Veteran's extremities to be normal.  

The Board acknowledges the Veteran's contention that his 
current left knee disability stems from an in-service fall.  
However, in concluding that the Veteran's current knee 
disability is not related to his time in service, the Board 
looks in particular to the Veteran's November 1970 separation 
examination, at which his musculoskeletal system and lower 
extremities were found to be normal, as well as to his 
multiple reports of medical history from both active duty and 
his 24 years in the Marine Corps Reserve, in nearly all of 
which he responded "No" when asked if he had problems.  
Also compelling is the July 2009 VA examiner's conclusion 
that the evidence of record, along with physical examination, 
does not support a finding that Veteran's current left knee 
disability is due to in-service injury.

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
in-service fall and the Veteran's current left knee 
disability.  In finding that the Veteran's current left knee 
disability is not related to service, the July 2009 VA 
examiner points to the lack of any evidence of complaints of 
or treatment for left knee problems either during active 
military service or during the Veteran's many years in the 
Marine Corps Reserve.  Further, the Veteran's private 
treatment providers, although acknowledging the Veteran's 
report of in-service injury, have not established any 
etiological link between that earlier injury and the 
Veteran's current left knee disability.  There is simply no 
medical evidence in the record supporting a finding of an 
etiological relationship between the Veteran's claimed in-
service injury and his current degenerative joint disease of 
the left knee with medial meniscal tear.  

The Board notes that the Veteran has stated in multiple 
submissions to VA, as well as at his April 2008 hearing 
before the undersigned Veterans Law Judge, that he suffered 
an injury to his left knee while in service and that his knee 
has given him problems since that time.  In this regard, the 
Board notes, first, that it does not question that the 
Veteran fell in service.  Nor does the Board question that he 
presently suffers from a left knee disability.  However, in 
order for the Veteran's claim to be granted, the record must 
contain persuasive medical evidence linking the present 
disorder to service.  Here, the medical evidence does not 
lead to a conclusion of service connection.  Indeed, as noted 
above, the weight of the evidence supports the findings of 
the July 2009 VA examiner, who offers an unfavorable opinion 
as to any relationship between any current left knee 
disability and service.  Relevant law and regulations do not 
provide for the grant of service connection in the absence of 
competent evidence linking the current disability to service.  
The Board is satisfied that the VA examiner's opinion is 
adequate for deciding this appeal.  Because this opinion is 
not controverted by any probative medical evidence of record, 
in light of the foregoing analysis and the underlying facts, 
the Veteran's service connection claim for left knee 
degenerative joint disease with medial meniscal tear must be 
denied.

The Board has considered the Veteran's contention that his 
claimed left knee disability resulted from his time in 
service.  The Veteran, however, has not demonstrated that he 
has any medical expertise to render such an opinion.  The 
Board notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between his currently diagnosed left knee degenerative joint 
disease with medial meniscal tear and service.  See Bostain, 
11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the Veteran is competent to say when 
he first experienced pain in his left knee, he has provided 
inconsistent reports as to whether the pain in his knee has 
been continuous since the initial in-service fall.  The Board 
finds the information he provided on his multiple reports of 
medical history, conducted both at his separation from active 
duty and on nearly every report conducted during his 24 years 
of reserve service, to be more accurate because they were 
contrary to his interest relative to his claim for monetary 
benefits, and therefore can be said to likely be more 
reliable.  Also, the Board notes that the Veteran did on one 
occasion report pain in his knees-on a November 1992 medical 
history report.  At that time, he was found to have "golf 
overuse syndrome" of his right knee; no findings were made 
as to his left knee.  This suggests that the Veteran did 
complain of pain when he actually experienced it-thus, his 
lack of complaints of left knee pain on his 15 other reports 
of medical history strongly suggests that his left knee pain 
was not, in fact, continuous since an in-service fall.  
Further, the Board notes that the VA examiner took the 
Veteran's history into account and nevertheless concluded 
that his current disability was not likely due to in-service 
events.  

The Board thus concludes that the probative medical evidence 
of record does not link the Veteran's current left knee 
disorder to service.  Therefore, the Board concludes that the 
Veteran's current left knee disability is not the result of 
disease or injury incurred in or aggravated by service.  The 
claim for service connection for a left knee disability must 
thus be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for left knee degenerative 
joint disease with medial meniscal tear is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


